Citation Nr: 0929877	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  06-10 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for a right elbow 
disability.  

2.  Entitlement to service connection for a left elbow 
disability.   


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel




INTRODUCTION

The Veteran had active service in the United States Army from 
April 1958 to May 1982, to include duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.                   

In a December 2008 decision, the Board remanded this case for 
additional development.  The purposes of this remand have 
been met and the case is ready for appellate consideration.  


FINDINGS OF FACT

1.  Although the Veteran's service treatment records reflect 
that in September 1965, he was treated for migratory 
arthritis, there is no service or post-service x-ray evidence 
documenting arthritis in either elbow.  

2.  There is no medical or X-ray evidence of record showing a 
current diagnosis of a right elbow disability and the only 
competent opinion that addresses the question of a nexus 
between current right elbow pain and service weighs against 
the contended causal relationship.  

3.  A chronic left elbow disability, to include arthritis and 
bursitis of the left elbow, was not shown during service or 
for many years thereafter; the preponderance of the evidence 
is against a nexus between a current diagnosis of a left 
elbow disability, to include bursitis of the left elbow, and 
service.    





CONCLUSIONS OF LAW

1.  A right elbow disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131,  5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).

2.  A left elbow disability, to include bursitis of the left 
elbow, was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA. 

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the March 
2005, March 2006, and January 2009 letters sent to the 
Veteran by the RO adequately apprised him of the information 
and evidence needed to substantiate the claims.  The RO thus 
complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in March 2005 and January 2009 fulfills the provisions of 38 
U.S.C.A. § 5103(a).  That is, the Veteran received notice of 
the evidence needed to substantiate his claims, the avenues 
by which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 394, 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) 
(Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In addition, the March 2006 letter informed him about 
how VA determines effective dates and disability ratings, as 
required by Dingess.   

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Written notice was provided in March 2005, prior to the 
appealed from rating decision, along with the subsequent 
notice provided in March 2006 and January 2009.  Despite any 
timing deficiency, the Board finds no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In this 
regard, as the Board concludes below that the preponderance 
of the evidence is against the Veteran's claims for service 
connection for a right elbow disability and a left elbow 
disability, to include bursitis of the left elbow, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.      

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claims by 
VA.        

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the Veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant). 

VA informed the Veteran of its duty to assist in obtaining 
record and supportive evidence, and the Veteran received VA 
examinations in November 2005, January 2008, and February 
2009.  In the December 2008 remand decision, the Board stated 
that in light of the Veteran's in-service treatment for 
"migratory arthritis," a VA examination was warranted to 
determine the etiology of any form of any right or left elbow 
disability.  In February 2009, the Veteran underwent a VA 
examination.  Following the physical examination, the 
examiner opined that there was no relationship between the 
Veteran's in-service treatment for "migratory arthritis" 
and any current elbow dysfunction.  Under these 
circumstances, there is no further duty to provide an 
examination or medical opinion.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.159(c)(4) (2008).  See also 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).  

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
Veteran, and thus, no additional assistance or notification 
was required.  The Veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II.  Pertinent Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation. Savage, 10 Vet. App. at 495-97.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b). Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, to include arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
38 C.F.R. § 3.303; see also, e.g., Voerth v. West, 13 Vet. 
App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 
(1997).


III.  Factual Background

The Veteran's service treatment records show that in 
September 1965, he received treatment at a field hospital in 
Vietnam for multiple "arthritides" of two days duration.  
The examiner noted that there was a question as to whether 
the Veteran had arthritis of a migratory character, to 
include rheumatoid in nature.  In February 1982, the Veteran 
underwent a retirement examination.  At that time, in 
response to the question as to whether he had ever had or if 
he currently had painful or "trick" shoulder or elbow, the 
Veteran responded "yes."  He stated that in 1965, he was at 
a field hospital in Vietnam with swollen joints (elbows, 
knees, hands) due to arthritis.  The examiner stated that the 
Veteran received treatment for migrating arthritis in 
September 1965, etiology unknown.      

In March 2005, the Veteran filed a claim of entitlement to 
service connection for a bilateral elbow disability.  He 
stated that while he was stationed in Vietnam, he was 
diagnosed with arthritis of his joints, including his elbows.  
The Veteran indicted that since that time, he had experienced 
chronic pain in his elbows.   

In November 2005, the Veteran underwent a VA examination.  At 
that time, he stated that in approximately 1965, he developed 
generalized pain in his entire body, including his elbows.  
He indicated that he developed severe swelling in his elbows 
and that he was hospitalized for approximately two weeks.  
The swelling eventually subsided and he was prescribed 
aspirin and returned to duty.  According to the Veteran, he 
subsequently developed chronic pain in his elbows.  He noted 
that at present, he took aspirin for the pain.  The Veteran 
denied using braces or assistive devices.  He also denied 
incoordination, excess fatigability, or weakened movements of 
the elbows.  The physical examination showed that the Veteran 
could flex his elbows to 125 degrees.  Extension was to zero 
degrees, and pronation and supination were both to 90 
degrees, without pain.  There was no redness.  X-rays were 
taken of the Veteran's elbows which were reported to show no 
fractures, dislocations, or gross effusions.  There was a 
small left olecranon bursitis.  Following the physical 
examination and a review of the x-rays, the examiner 
diagnosed the Veteran with olecranon bursitis of the left 
elbow.  The examiner noted that there was no evidence of 
osteoarthritis.       

A VA examination was conducted in January 2008.  At that 
time, the examiner, who was a physician's assistant, stated 
that a review of the Veteran's service treatment records 
showed that in September 1965, the Veteran was treated for 
"migratory arthritis."  At present, the Veteran had 
complaints of chronic pain in his elbows.  Examination of the 
Veteran's elbows showed full range of motion from zero to 145 
degrees.  Pronation was to 80 degrees, bilaterally, and 
supination was to 85 degrees, bilaterally.  The Veteran did 
not have any erythema, and there was no locally increased 
temperature or swelling.  He had some thickening of the 
olecranon bursa on the right elbow.  The diagnosis was 
bilateral arthralgias of the elbows.  The examiner stated 
that he was asked to provide an opinion as to whether the 
Veteran's current condition was related to his in-service 
condition while in Vietnam.  The examiner responded that he 
could not provide an answer without resorting to speculation.  

Pursuant to the December 2008 Board remand decision, the 
Veteran underwent a VA examination in February 2009.  At that 
time, the examiner, who was an orthopedic physician, stated 
that a review of the Veteran's service treatment records was 
negative for any problems with the right elbow.  The records 
showed that in 1965, while the Veteran was in Vietnam, he had 
a febrile illness with cough and sore throat for 
approximately one week.  He had swelling of the left elbow, 
knees, and hands.  That resolved while he was in the hospital 
and no specific etiology of that was ever found, and there 
had been no recurrence.  It was assumed to be a viral 
syndrome.  In March 1970, it was reported that the Veteran 
had arthritis of the elbow in 1965 and was "okay now."  
Upon the Veteran's 1982 separation examination, there were no 
complaints of pain of either elbow.  In an August 1982 VA 
examination report, the elbows were normal.  By a November 
2005 VA examination report, the Veteran was diagnosed with 
olecranon bursitis.  The elbow x-ray was normal except for 
note of fluid in the left bursa.  Following the physical 
examination and a review of the evidence of record, the 
examiner stated that the history of the Veteran's febrile 
illness in 1965 was unrelated to his current symptoms of any 
elbow dysfunction; there was no cause or relationship to any 
current elbow dysfunction.  Thus, he opined that any current 
elbow dysfunction was within reasonable medical probability 
not related to the Veteran's reported 1965 illness.  The 
physician specifically concluded that the Veteran's current 
elbow dysfunction was not caused by or a result of the 
febrile illness of 1965.           


IV.  Analysis

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for right and left 
elbow disabilities, to include bursitis of the left elbow.  
In this regard, the Board notes that the Veteran's service 
treatment records are negative for any complaints or findings 
of a right elbow disability.  With respect to the left elbow, 
although the records reflect that the Veteran received 
treatment for a febrile illness in 1965, with swelling of the 
left elbow, no underlying disability of the left elbow was 
diagnosed.  The Board further recognizes that in 1965, the 
Veteran was treated at a field hospital in Vietnam for 
"migratory arthritis."  However, the Veteran's service 
treatment records are negative for any x-ray evidence 
documenting arthritis in either elbow.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2008) (degenerative arthritis 
must be confirmed by x-ray to qualify as a ratable entity).  
Thus, without any radiographic studies documenting arthritis 
in either elbow, the Board finds that the in-service clinical 
impression of "migratory arthritis" does not suffice to 
establish that the Veteran had arthritis in either elbow 
during service.  Moreover, the only post-service X-rays taken 
in recent years (VA examinations in November 2005 and 
February 2009) were negative for any findings relating to 
arthritis of either elbow.  

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  (Emphasis added.)  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Boyer, supra.        

In the instant case, there is no competent medical evidence 
showing a current diagnosis of a right elbow disability.  In 
this regard, the Board notes that x-rays taken at the time of 
the November 2005 VA examination were reported to show no 
evidence of osteoarthritis in either elbow.  In addition, in 
the January 2008 VA examination report, although the examiner 
noted that the Veteran had some thickening of the olecranon 
bursa on the right elbow, he ultimately diagnosed the Veteran 
with arthralgias of the elbows.  "Arthralgia" is defined as 
joint pain.  See DeLuca v. Brown, 6 Vet. App. 321, 322 (1993) 
(citing Dorland's Illustrated Medical Dictionary 147 (27th 
ed. 1988)).  The Board observes that a symptom, such as pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
There is no evidence of record to show that the Veteran has 
been diagnosed with an underlying right elbow disability.  
Moreover, even if the thickening of the olecranon bursa and 
pain constitutes a diagnosis, there is no competent opinion 
of record linking any right elbow disability to the Veteran's 
period of active military service.  In fact, as explained 
further below, the only competent medical opinion of record 
which addresses the pertinent nexus question opposes, rather 
than supports, the contended causal relationships.      

With respect to the Veteran's left elbow, the Board 
recognizes that x-rays taken at the time of the Veteran's 
November 2005 VA examination were reported to show bursitis 
of the left elbow.  However, the earliest dated evidence of 
record of a diagnosis of bursitis of the left elbow, and the 
first post-service evidence of any left elbow disability, is 
that same evidence, dated over 23 years after the Veteran's 
separation from the military.  With respect to negative 
evidence, the Court has held that the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years could be decisive.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), 
[it was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered 
in weighing the evidence].

In this case, there is no medical evidence or competent 
opinion of record which links a current diagnosis of bursitis 
of the left elbow to the Veteran's period of active military 
service.  The only competent medical evidence addressing the 
pertinent question in this case of whether there is a nexus 
between any current disability of the Veteran's elbows, which 
would include the Veteran's diagnosed left elbow bursitis, 
and his military service, is the opinion from the VA 
orthopedic physician from the Veteran's February 2009 VA 
examination who concluded that the Veteran's febrile illness 
in 1965 was unrelated to his current symptoms of any elbow 
dysfunction.  The examiner statement that any current elbow 
dysfunction was "within reasonable medical probability" not 
related to the Veteran's reported 1965 illness does not weigh 
against the claim as the burden of proof is equipoise (see 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990)).  However, a reading of this opinion 
in its entirety, to include the statement from the physician 
that the history of the Veteran's febrile illness in 1965 was 
unrelated to his current symptoms of any elbow dysfunction, 
supports the conclusion that the contended nexus is less 
likely bas not.  The January 2008 VA examiner was unable to 
provide an opinion regarding the contended causal 
relationship without resorting to speculation.  The Board 
notes that a finding of service connection may not be based 
on a resort to speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2008).

In this case, due consideration has been given to the 
Veteran's statements that during service, he was diagnosed 
with arthritis and subsequently developed chronic pain in his 
elbows.  He maintains that he has current right and left 
elbow disabilities that are related to his period of active 
military service.  The veteran is competent as a layperson to 
report that on which he has personal knowledge or what comes 
to him from his senses, such as pain.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  However, a layperson is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  There is no evidence of record indicating that the 
Veteran has specialized medical training so as to be 
competent to render a medical opinion on the diagnosis or 
etiology of his claimed elbow disabilities.  Therefore, his 
opinion that he currently has right and left elbow 
disabilities that are related to his period of active 
military service is not competent evidence.

The service records reflect that the Veteran was treated for 
an acute left elbow disorder while on active duty that 
resolved with treatment as evidenced by the normal separation 
examination and the absence of any post-service medical 
evidenced of a left elbow disorder until more than 23 years 
after service.  To the extent that the Veteran is claiming 
continuity of elbow symptomatology (38 C.F.R. § 3.303(b)) 
during that 23 year gap, to include recurrent bilateral elbow 
pain, the absence of any contemporaneously recorded medical 
or lay evidence of any elbow symptoms for such a length of 
time weighs against the claim.  Maxon, supra.  In this case, 
the Board finds that the normal separation examination and 
the absence of any relevant medical findings for that 23 year 
period outweigh the Veteran's history of elbow symptoms 
during the period of time in question, which was provided 
well over two decades post-service.  Simply put, the negative 
contemporaneously recorded medical evidence (i.e., the 
separation examination) and the absence of pertinent abnormal 
findings for so many years is more credible and persuasive 
than the lay statements provided more than 23 years later.  
And it is again important to note that the only competent 
opinion that addresses the contended causal relationships 
weigh against the claims.  

In light of the above, the Board finds that the preponderance 
of the evidence is against the Veteran's claims for service 
connection for a right elbow disability and a left elbow 
disability, to include bursitis of the left elbow.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the Veteran's claims, the doctrine is not 
for application.  38 U.S.C.A. § 5107(b); see also, e.g., 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, service connection for a right elbow disability 
and a left elbow disability is not warranted.


ORDER

Entitlement to service connection for a right elbow 
disability is denied.  

Entitlement to service connection for a left elbow 
disability, to include bursitis of the left elbow, is denied.   



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


